Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election of Group I (embodiments 1 and 3) with traverse is acknowledged.  Applicant's argument in traversal of the grouping of the restriction requirement notes similar features of embodiments 1 and 5.  The examiner based the restriction on a potentially misinterpreted understanding of the scope of the claimed features on the rear portion of the Hearing Aid.  Group I has been amended by the examiner to include embodiments 1, 3 and 5.  The current groups of similar designs:
Group I - Embodiments 1, 3 and 5
Group II - Embodiments 2 and 4
Group III - Embodiment 6

Groups II and III (Reproductions 2.1-2.7, 4.1-4.7 and 6.1-6.7) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design

 The confusing nature of the originally filed reproductions also prompts the rejection below.

Claim Rejection – 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because there are elements shown in solid examples: 
In embodiments 1 and 3, the bottom view shows a solid line edge “A” that appears to be shown as a dashed line “B” in the left and right views.

    PNG
    media_image1.png
    649
    540
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    340
    465
    media_image2.png
    Greyscale


In reproduction 1.7, lines “E” and “F” on the back view are not understood when viewing the same area of reproductions 1.2 and 1.3 (note the solid lines “E” and “F” extend only partially up the rear panel.

    PNG
    media_image3.png
    960
    717
    media_image3.png
    Greyscale


Because of the inconsistent drawings, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.
To overcome the above rejection, applicant must distinctly claim the subject matter applicant regards as the invention. New drawings are suggested so the claim is clearly and consistently shown among the drawing views.

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion and Contact Information
The claim stands rejected under U.S.C 112 (a) and (b).

If attempts to reach the examiner by telephone are unsuccessful and applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for a telephone interview. The merits of the application may not be discussed via email.
calvin.vansant@uspto.gov

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane can be reached on (571) 272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN E VANSANT/Examiner, Art Unit 2915